GARRETT, Judge,
concurring specially.
I am bound to follow the en banc opinion of this court. However, I write to note my dissent in Farrow.
Further, Diaz v. State, 567 So.2d 18 (Fla. 3d DCA 1990) is apparently contrary to my dissent. I completely disagree with that decision. Whether a trial takes one day or one month, a defendant is entitled to a proper trial. I repeat, one should not underestimate the power of a jury to resolve factual issues. What escapes the legally trained minds of a judge and counsel may be captured by conscientious jurors. A judge by instruction or otherwise should not interfere with the jury deliberation process. If the importance of a jury asking to have testimony reread to them is missed by defense counsel, the appellate courts of this state should not compound such fundamental error.